ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_04_EN.txt. 493

SEPARATE OPINION OF JUDGE IGNACIO-PINTO
[Translation]

I have voted in favour of the Judgment which the Court has given
today in the present proceedings, just as I voted for the Judgment in the
proceedings instituted against France by Australia, these being two cases
which the Court decided to regard as different, whereas in my opinion it
should have pronounced a joinder of the proceedings.

Adhering as I do to the reasons relied on in the dissenting opinion
which I appended to the Order of 22 June 1973, I do not see that there
would be any point in repeating the arguments already developed in the
separate opinion which I have appended to the Judgment also delivered
today in the case between Australia and France; these arguments and
reasons apply mutatis mutandis to the Judgment in the present case.

(Signed) L. IGNACIO-PINTO.

40
